Citation Nr: 9910729	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-45 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1989. 

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a February 1996 rating action in 
which the RO denied the veteran's claims of entitlement to 
service connection for hypertension and tinnitus.  An NOD was 
filed in April 1996, and an SOC also issued that same month.  
In October 1996, the veteran filed a substantive appeal.  In 
December 1996, the veteran testified before a hearing officer 
at the VARO in Pittsburgh.  A Supplemental SOC/Hearing 
Officer's Decision was issued in July 1997.  Thereafter, in 
September 1998, the veteran testified before the undersigned 
Member of the Board during a hearing before the Board in 
Washington, D.C.  

The Board notes that the veteran had perfected an appeal for 
service connection for organic brain syndrome.  In 
consultation with his representative, he withdrew his appeal 
as to that issue at his hearing before the Board in September 
1998.  


FINDINGS OF FACT

1.  The veteran's assertion that his hypertension had its 
onset as a result of service is not supported by evidence 
that would render the claim of service connection for that 
disability plausible under the law.  

2.  The veteran has been diagnosed with tinnitus, and, 
although this disorder was first documented in 1995, he has 
testified that ringing in his ears, now described as a fairly 
constant, fan-like noise, began in service.  

3.  The veteran was an Army aviator for over 18 years during 
service, was a combat pilot, and has been previously granted 
service connection for hearing loss in the left ear and for 
residuals of right maxillary antrum fracture.  

4.  A VA audiological examiner has stated that, that, based 
upon the fact that the veteran's entire work history related 
to his military history as a helicopter pilot, he would 
suspect that a majority of his hearing loss could be 
construed as service connected.

5.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's tinnitus was incurred in 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. § 5107(a) 
(West1991).  

2.  Granting the benefit of the doubt to the veteran, the 
criteria for establishing service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects a 
normal physical examination upon entry into active service.  
Complaints of high blood pressure were noted in a February 7, 
1988, treatment record in which the veteran sought treatment 
at an Army medical clinic stating that it "feels like [my] 
eyes are going to pop."  The veteran noted that he had been 
treated a few days earlier at a civilian medical clinic for 
hypertension, and that his blood pressure at that time had 
been 160/110.  On examination, the veteran complained of a 
dull aching pain in his anterior chest.  His blood pressure 
was reported as 122/86.  The examiner's clinical assessment 
was chest pain (non cardiac) and anxiety.

On February 10, 1988, the veteran sought additional 
treatment, noting that he felt "out of whack" and that he 
suffered from blurred vision.  Blood pressure readings in the 
right and left arms were 110/80 and 112/82, respectively.  
The examiner's assessment was possible hypoglycemic episode, 
and "rule out" intracranial mass lesion.  A treatment 
record, dated February 11, 1988, and addressed to the Army 
from a medical doctor at the U.S. Coast Guard Academy Clinic, 
noted the veteran's reported history of high blood pressure 
and treatment at an emergency room clinic, and reported he 
was being considered for a metabolic or hypoglycemic 
disorder.

In addition to complaints of high blood pressure, the record 
demonstrates that the veteran suffered from mild to moderate 
high frequency sensorineural hearing loss in his right ear, 
and severe high frequency sensorineural hearing loss in his 
left ear, while in active service.  Otherwise, the service 
medical records do not reveal findings, diagnoses, or 
manifestations of hypertension or tinnitus.  Numerous medical 
examinations of the veteran during the course of his military 
career revealed essentially normal electrocardiograms 
(EKG/ECG) with, in some instances, findings of sinus 
bradycardia.  Additionally, there were no systolic pressure 
readings noted at 140 or above, or diastolic pressure 
readings of 90 or above.  Furthermore, there were no 
complaints of tinnitus.  

In May 1989, the veteran was medically examined for purposes 
of separating from active service.  In the Report of Medical 
History, he noted a history of high blood pressure, in 
addition to hearing loss.  He also reported that he had been 
treated for those particular disorders during the previous 
five years.  In the Report of Medical Examination, the 
veteran's blood pressure was reported as 100/68 and, upon 
clinical evaluation, no abnormalities or disorders were 
reported with respect to hypertension or tinnitus.  

The veteran retired from the Army in July 1989.  His DD Form 
214, Certificate of Release or Discharge from Active Duty, 
reflects that his primary specialty, for 18 years and two 
months, was in aviation; he was in operations, plans, and 
training for three years and zero months.

In November 1989, the veteran filed claims of entitlement to 
service connection for a number of disorders, not including 
those which are subjects of this appeal.  He subsequently 
underwent a VA audiology examination in February 1990.  The 
examiner noted complaints of hearing loss, but none for 
tinnitus.  In August 1993, the veteran was medically examined 
for VA purposes.  With respect to the cardiovascular system, 
on examination, there was a normal sinus rhythm, no evidence 
of varicosities, peripheral pulses (including pedal pulses) 
were within normal limits, no murmurs or rubs could be 
appreciated, and the veteran's blood pressure was recorded as 
120/85.  With respect to the veteran's hearing, there was 
severe impairment reported in the high frequencies as to the 
left ear, and there were no complaints of tinnitus.

Subsequently, during a personal hearing in April 1995 (not 
related to the current appeal), the veteran claimed service 
connection for hypertension and tinnitus.

In November 1995, he was medically examined for VA purposes.  
During an audiology examination, he reported that, following 
a facial fracture in service in a training accident, he had 
begun to suffer from a chronic ringing in his ears.  He also 
noted that he had been a helicopter pilot in Vietnam, which 
exposed him to significant noise.  The examiner reported the 
veteran's chief complaint as tinnitus, which was described as 
a continuous high-pitched ringing in the left ear.  On 
clinical evaluation, the veteran's ears were found within 
normal limits, and an audiological test revealed severe 
sensorineural impairment in the left ear.  The examiner's 
assessment noted that, based upon the fact that the veteran's 
entire work history related to his military history as a 
helicopter pilot, he would suspect that a majority of his 
hearing loss could be construed as service connected.  

The veteran also underwent a medical examination associated 
with his claim for hypertension.  He reported having been 
diagnosed with hypertension in 1973 and undergoing treatment 
for the disorder since then.  He noted that he was taking 
Hydrochlorothiazide and one aspirin daily.  He also reported 
having suffered an acute myocardial infarction (MI) several 
years previously.  The examiner noted the veteran's 
symptoms/complaints as tightness around the chest, occasional 
dyspnea on exertion, and occasional lightheadedness.  It was 
also noted that he was a former smoker.  On examination, 
blood pressure, sitting, was measured at 120/95; in a 
recumbent position, 130/80; and while standing, 125/90.  
Auscultation of the heart revealed a normal sinus rhythm; 
there were no murmurs or gallops, and no ankle edema; 
peripheral pulses were within normal limits.  The examiner's 
assessment was essential hypertension under treatment, fairly 
well controlled; history of coronary artery disease with an 
MI, occasionally symptomatic; and no history of cerebral 
vascular accident.  The examiner noted that he had conducted 
the examination without reviewing any of the veteran's 
previous treatment records.  

In a February 1996 rating action, the RO denied the veteran's 
claims of service connection for hypertension and tinnitus.  
Subsequently, the RO received copies of the veteran's 
military personnel records.

In December 1996, the veteran testified before a hearing 
officer at the VARO in Pittsburgh.  Under questioning, he 
stated that he had first begun to suffer from a ringing in 
his ears in 1969, following a training accident that resulted 
in a fracture to his face.  He reported that he hadn't 
reported that he suffered from tinnitus on his service 
medical examinations because he really hadn't known what 
tinnitus was.  He also reported that he had not received any 
treatment in service for tinnitus.  As for hypertension, the 
veteran reported that he first experienced the disorder 
during his last tour of duty in Vietnam, while out in the 
field.  He also noted episodes of hypertension in 1974, when 
he had suffered from tunnel vision and high blood pressure; 
in 1986, while in Singapore; and in 1988, while in 
Connecticut at the Coast Guard Academy, where, he reported, a 
doctor had informed him that he was suffering from 
hypertension.

In addition, the veteran stated that he could not remember 
exactly when he had first received post-service treatment for 
his hypertension, although he remembered going for medical 
treatment within his first year after leaving the military, 
at the Butler VA Hospital.  He also testified that he had not 
been treated by a private physician for his hypertension, but 
was taking Hydrochlorothiazide and aspirin for that disorder.  

The record indicates that the veteran was granted service 
connection for residuals of a fracture of the right maxillary 
antrum, in the original rating decision by the RO in October 
1990.

Also in December 1996, the RO received Butler VA Medical 
Center (VAMC) outpatient treatment and examination reports, 
along with laboratory and X-ray studies, dated from December 
1989 to December 1996.  The records disclose that, during a 
VA audiological examination in January 1990, the veteran 
denied suffering from tinnitus or dizziness.  Additional 
treatment records reveal the veteran underwent an Agent 
Orange medical examination in December 1989.  The veteran 
also underwent a chest X-ray in October 1995, which revealed 
normal cardiac size and pulmonary vasculatures.  Otherwise, 
the clinical records did not reveal findings or diagnoses 
related to hypertension or tinnitus.  

Thereafter, the RO received a Yale/New Haven Hospital cranial 
computed tomography (CT) scan, dated in November 1988, which 
reported a normal scan.  The RO also received an Allegheny 
General Hospital ECG report, dated in May 1992.  The report 
noted, "Normal sinus rhythm.  Cannot rule out inferior 
infarct.  Non specific ST T wave changes.  No prior ECG for 
comparison."  

Additionally, the RO received reports of VA examinations for 
mental disorders, dated in January and February 1997.  These 
did not contain evidence pertinent to the current appeal.  
The RO also received additional VAMC Butler medical records, 
some duplicative, dated from December 1989 to December 1995.  
Those records noted the veteran's treatment for hypertension.  
In particular, a duplicative treatment note, dated in 
December 1989, now listed, where it had not done so 
previously, a blood pressure reading of 114/92.  

In September 1998, the veteran testified before the 
undersigned during a Board hearing in Washington, D.C.  Under 
questioning, the veteran recounted previously made 
contentions regarding hypertension and tinnitus.  He also 
noted that, while in service, he had had problems with high 
blood pressure, tunnel vision, and chest pain, although many 
of the episodes were not documented.  He testified that, 
following separation, he was medically examined at VAMC 
Butler, during which time he was suffering from hypertension.  
He then returned to VA in 1995 and was prescribed 
Hydrochlorothiazide.  He noted that he had been self-
medicating himself with aspirin since 1988, and only sought 
treatment for his hypertension every six months through VA.  
Furthermore, the veteran's service representative noted that 
a medical record in April 1989 indicated a blood pressure 
reading of 114/92, and that a medical record in January 1990 
showed a blood pressure reading of 113/90.

As for tinnitus, the veteran noted that the ringing in his 
ears following his facial fracture had not been pronounced, 
but had become worse in later years, most notably during the 
1980's.  However, since then, the level of ringing had 
remained the same, although more pronounced in his right ear.  
He also described his tinnitus as a fairly constant, fan-like 
noise, with occasional ringing.  The veteran also noted that 
no examiner had commented on any relationship between his 
hearing loss and his complaints of tinnitus.  He testified 
that he had logged over 3000 hours of fight time, all in 
rotary-wing aircraft.  He further reported that he wore a 
protective helmet and ear plugs when he flew helicopters in 
service, and that the military had done an excellent job 
trying to protect its servicemembers' hearing.  However, the 
veteran noted that he and the other pilots often did not wear 
the protective head gear/hearing protection, or ear plugs, 
when out on or near the flight line, where the noise level 
was horrendous.  His representative asserted that the 
statement by the  examiner at the November VA audiology 
examination, to the effect that a majority of the veteran's 
hearing loss can be attributed to service in light of his 
extensive history of involvement with helicopters, provides 
the critical nexus needed to link noise exposure in service 
to the post-service diagnosis of tinnitus.



II.  Analysis

The threshold question which we must address is whether or 
not the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Veterans Appeals (redesignated as the United 
States Court of Appeals for Veterans Claims, effective March 
1, 1999), which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong. Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  See Elkins v. West, ___ Vet.App. ___, No. 97-1534, 
slip op. at 6-7 (Feb. 17, 1999) (en banc).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 
(1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for 
cardiovascular-renal disease, including hypertension, 
although not otherwise established as incurred in service, if 
the disease is manifested to a compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1998). 

Hypertension

After a review of the evidence of record, the Board finds the 
veteran's claim of service connection with respect to 
hypertension is not well grounded.  In reaching this 
conclusion, we note that the veteran's service medical 
records do not reflect a diagnosis of hypertension, nor are 
there findings of frequent episodes of high blood pressure.  
In February 1988 medical notes, the veteran did report having 
been treated for high blood pressure (160/110) at a civilian 
emergency clinic, but there is no medical evidence of such 
treatment.  Furthermore, it would appear, in any event, that 
that particular episode was acute and transitory, since no 
other instances of high blood pressure are documented.  

The veteran's first documented post-service treatment for 
high blood pressure appears to have been in 1995 at the VAMC 
in Butler.  The Board notes that the RO did receive a copy of 
a VAMC Butler treatment record, with a notation dated in 
December 1989, which revealed a blood pressure reading of 
114/92.  The particular treatment note was written in 
conjunction with the veteran's Agent Orange screening medical 
examination.  There is no indication from the claims file who 
submitted the treatment note or when it was received.  The RO 
had received official copies of treatment records from the 
VAMC Butler in December 1996, which included the December 
1989 treatment note.  However, the official copy of the note 
did not reveal or document any blood pressure reading.  
Furthermore, an official copy of a medical record associated 
with the Agent Orange screening examination, also dated in 
December 1989 but noted earlier in the day, reported a blood 
pressure reading of 106/68.

Without attempting to resolve the inconsistency in the two 
December 1989 treatment note copies, the Board concludes 
that, even if we accepted the veteran's contention that his 
blood pressure in December 1989 was measured as 114/92, and a 
further contention that his blood pressure was measured in 
January 1990 at 113/90 (although we have been unable to find 
evidence of this in his claims file), these findings are 
singular showings of high blood pressure due to a mildly 
elevated diastolic pressure with a clinically acceptable 
systolic pressure.  Furthermore, other than these contended 
readings, there is a lack of continuous and ongoing medical 
treatment consistent with a firm diagnosis of hypertension 
prior to the veteran being diagnosed with the disorder on VA 
examination in November 1995.  Therefore, based on the 
veteran's service medical history and post-service medical 
history, the Board finds the veteran's hypertension was not 
manifested during service, or to a 10 percent degree during 
the one-year presumption period following service.  

We additionally note that the veteran's service 
representative requested that the nature of the veteran's 
combat service be considered with respect to his claim for 
hypertension, under 38 U.S.C.A. § 1154.  The representative 
also cited to Peters v. Brown, 6 Vet.App. 540 (1994) and 
Hensley v. Brown, 5 Vet.App. 155 (1993) as supporting 
authority.  We note the veteran did engage in combat during 
his military service career.  Among the numerous awards and 
decorations identified on his DD Form 214 are the 
Distinguished Flying Cross (2nd Oak Leaf Cluster), the Purple 
Heart, and and the Vietnam Service Medal.  Under section 
1154, satisfactory lay or other evidence that a disease or an 
injury was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, even if there are no official records indicating 
service incurrence.  Such evidence may only be rebutted by 
clear convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).  See also 38 C.F.R. § 3.304(d) (1998).  

As for hypertension, while the veteran claimed that he first 
began to manifest hypertension in the jungle during his 
service in Vietnam, as noted above, there is a lack of 
medical evidence of hypertension during service, no 
manifestation of the disease within one year after service, 
and no medical opinion of record linking the veteran's 
currently diagnosed hypertension to his active service.

The Board notes that, under section 1154(b), even if the 
veteran has submitted sufficient evidence of both the first 
and second requirements of a well-grounded claim, because 
section 1154(b) does not obviate the third requirement, the 
veteran is still required to submit medical evidence of a 
causal relationship between his current disabilities and 
military service.  We find the record contains no such 
evidence in this case.  See Wade v. West, 11 Vet.App.302, 
305-306 (1998).  In that case, the Court stated that, having 
"assumed the truth of the appellant's description of events 
in service," even if there were documentation to support his 
assertions, "those records could not demonstrate the 
relationship between the appellant's alleged in-service 
injury and his condition today."  Id., at 306. 

While we do not doubt the sincerity of the veteran's 
contention that he suffers from service-related hypertension, 
our decision must be based upon competent medical testimony 
or documentation.  In a claim of service connection, this 
generally means that competent medical evidence must 
establish that a current disability exists, and link that 
disability to a period of active military service.  While the 
veteran is currently being treated for high blood pressure, 
no competent medical evidence has been presented providing a 
nexus between that disability and the veteran's active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1996); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.  In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd 
sub nom. Carbino v. West, ___ Fed. 3d ___, No. 98-7035 (Feb. 
12, 1999).

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has been no competent medical evidence of a 
nexus (that is, a connection or link) between the veteran's 
current disability and service.  Thus, the Board therefore 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection, as imposed by 38 U.S.C.A. § 5107(a).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for hypertension, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability, "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1997); 
Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
hypertension must be denied.  See Epps v. Gober, supra.

Tinnitus

The Board finds that the veteran's claim of service 
connection for tinnitus is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), in that he has stated a plausible 
basis for awarding service connection for that disability.  
The Board further finds that VA has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  In 
this regard, the Board observes that the veteran's service 
medical records have been associated with the claims file, 
and he has been examined for VA purposes in connection with 
this claim.  Furthermore, the veteran has not asserted that 
there are additional pertinent records regarding this issue 
which could be obtained.  

In this case, the veteran contends that he developed tinnitus 
due to his frequent exposure to acoustic trauma during 
service, which occurred during his work as an Army aviator 
with some 3000 hours of helicopter flying, in addition to 
extensive exposure while on the flight line on the ground.  
He has described his tinnitus, in testimony before the 
undersigned, as a fairly constant, fan-like noise, with 
occasional ringing.  The veteran also asserts that the 
condition could have been caused by an in-service injury when 
he was struck in the head, sustaining a fracture (he is 
currently service connected for residuals of right maxillary 
antrum fracture).

The record demonstrates that the veteran was positive for 
noise exposure in service and suffered from high frequency 
sensorineural hearing loss.  He testified that the ringing in 
his ears first began following a facial fracture, and that 
the ringing was more pronounced in his right ear than his 
left.  We must acknowledge, however, that the service medical 
records do not document complaints by the veteran of ringing 
in his ears or tinnitus, and that VA audiological 
examinations in January 1990, February 1990, and August 1993, 
reported no complaints of tinnitus or ringing in the ears.  
Moreover, the first medical evidence reflecting complaints of 
tinnitus was a VA audiological examination in November 1995, 
six years after the veteran retired from active service and, 
while the examining medical professional reported that a 
majority of the veteran's hearing loss could be construed as 
service connected, he failed to report that same conclusion 
with respect to the veteran's complaints of tinnitus.

Nevertheless, we are receptive to the argument that, whether 
attributable to the single head injury or to repeated 
acoustic trauma, there appears to be evidence of significant 
in-service insult to the veteran's hearing (he is service 
connected for hearing loss in one ear).  Also, while it is 
true that the November 1995 examiner did not explicitly 
relate tinnitus to the veteran's history as a helicopter 
pilot, the veteran's representative has made an able argument 
that such a medical statement could reasonably be interpreted 
as providing an etiological nexus flowing from the extensive 
in-service noise exposure, even for tinnitus.

We recognize the obvious difficulty in objectively 
demonstrating tinnitus, and acknowledge, as the RO noted, 
that the veteran denied tinnitus complaints for some time 
after service.  On the other hand, the undersigned found the 
veteran to be a credible witness when he testified, under 
oath, that his tinnitus has been present, in varying degrees 
of severity, both in and since service.  The Board thus 
concludes that, in view of the facts and discussion set forth 
above, there has been raised a reasonable doubt as to whether 
tinnitus was incurred in service.  Where such a doubt is 
raised, we give the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
Accordingly, a basis upon which to grant service connection 
for tinnitus has been presented in this case.  


ORDER

1.  The claim of service connection for hypertension is 
denied as not well grounded.

2.  The claim of service connection for tinnitus is granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


